—In related actions to recover damages for personal injuries, the plaintiff in Action No. 2 appeals from an order of the Supreme Court, Nassau County (Segal, J.), dated March 15, 1999, which denied her motion for summary judgment on the issues of liability and serious injury and granted the cross motion of the defendants Diane M. Cortez and David E. Coates for summary judgment dismissing the complaint insofar as asserted against them on the ground that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The reports prepared by a neurologist and an orthopedist, which were affirmed under the penalties of peijury, established a prima facie case that the appellant did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). The medical evidence submitted by the appellant did not raise a triable issue of fact (see, CPLR 3212 [b]). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.